Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/430,632 filed on 06/04/2019 in which Claims 18-33 are pending.

Status of Claims
Claims 18-33 are pending, of which Claims 18-33 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/12/2021
Applicant’s most recent amended claim set of 05/12/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jay Chesavage on May 21, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 18: (Currently Amended)
An Internet of Things (IoT) processor, the IoT processor comprising:
storage;
a wireless processor transmitting wireless packets and receiving wireless packets, the wireless processor having a receive packet input and a transmit packet output;
the IoT processor storing a public identifier value discernable by examination of the IoT processor and coupled to the wireless processor;
the IoT processor storing a private identifier value not discernable by examination of the IoT processor;
a hash processor configured to output a hashed private identifier value from the private identifier value;
a comparator configured to compare the hashed private identifier value against a device registration acknowledgement hashed value;
configured to generate an association request containing the public identifier value for transmission by the wireless processor;
the wireless processor configured to receive a device registration acknowledgement containing a device registration acknowledgement public value and a device registration acknowledgement hashed value;
the association request generator configured to compare the device registration acknowledgement public value against the public identifier value to assert a first match when the device registration acknowledgement public value equals the public identifier value, and also to compare the device registration acknowledgement hashed value against the hashed private identifier value to assert a second match when the device registration acknowledgement hashed value equals the hashed private identifier value;
the association request generator issuing an association request to the wireless processor when the first match and the second match both occur.


Claim 20: (Currently Amended)
The IoT processor of claim 18 where the transmitted wireless packets or the received wireless packets are configured to include :  an 802.11 protocol, a Bluetooth protocol, or a Zigbee protocol.


Claim 21: (Currently Amended)
The IoT processor of claim 18 where the public identifier value is at least one of: a MAC address, or an IP address.


Claim 23: (Currently Amended)
The IoT processor of claim 18 where the hash processor is configured to form a hash value according to a Secure Hash Algorithm (SHA) such as SHA-2.


Claim 25: (Currently Amended)
An Internet of Things (IoT) processor comprising:
a baseband processor for receiving and transmitting radio frequency (RF) packets, the baseband processor configured to transmit registration requests and receive registration acknowledgements containing a registration acknowledgement hash value;
storage for a public identifier value coupled to the baseband processor;
storage for a private identifier value coupled to a hash generator;
a comparator for receiving a hashed value from the hash generator and comparing it with the registration acknowledgement hash value and asserting a match when the hashed value from the hash generator and the registration acknowledgement hash value are equal to each other, the baseband processor configured to transmit an association request when the match is asserted 


Claim 32: (Currently Amended)
The IoT processor of claim 25 where the baseband processor is configured for at least one of: 802.11 Wireless Local Area Network (WLAN) communications, Bluetooth communications, or Zigbee communications.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 18-33 are considered allowable.

The instant invention is directed to devices for providing registration and authentication of an Internet of Things (IoT) device in a network.

The closest prior art, as recited, Baum et al. US Patent Application Publication No. 2015/0222621 and Yacoub et al. US Patent Application Publication No. 2016/0205097, are also generally directed to various aspects of providing registration and authentication of an Internet of Things (IoT) device in a network.  However, Baum et al. or Yacoub et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 18, 25.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 18:
An IoT device utilizing a wireless processor designed to handle the transmission and reception of wireless packets containing both public and private identifiers, a hash processor to generate a hash of the private identifier, a comparator to compare the resulting hashed private identifier against a hashed registration acknowledgement hashed value, an association request generator that generates a transmittable association request that includes the public identifier, the reception of a device registration acknowledgement that includes both a public value and a hashed value, then comparing the device registration acknowledgement public value with the public identifier and the device registration acknowledgement hashed value with the hashed private identifier in order to determine that an association request should be issued and then issuing the association request.
When combined with the additional limitations found in Claim 18.

Regarding Claim 25:
An IoT device utilizing a baseband processor designed to handle the transmission and reception of wireless radio frequency (RF) packets containing the transmission of registration requests and the reception of registration acknowledgements that include a registration acknowledgement hash, the inclusion of a private identifier for the baseband processor and a private value for a hash generator, a comparator to compare a resulting hashed value from the hash generator against a registration acknowledgement hashed value in order to determine that an association request should be issued and then issuing the association request by transmitting the association request by the baseband processor.
When combined with the additional limitations found in Claim 25.

Therefore Claims 18-33 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JAMES et al. - US 2016/0248746 - AUTOMATING INTERNET OF THINGS SECURITY PROVISIONING: JAMES et al. teaches the automated provisioning of security protections for IoT devices, utilizing secure requests and acknowledgements between a security provisioning device and the IoT devices.
WON et al. - US 2018/0183587 - BLOCKCHAIN-ASSISTED PUBLIC KEY INFRASTRUCTURE FOR INTERNET OF THINGS APPLICATIONS: WON et al. teaches a secure pubic key infrastructure for IoT devices, utilizing hashes of the exchanged security parameters used in establishing the secure public key infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498